DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
Applicant  argues that the claims are similar to that of DDR in that they are rooted in technology in order to overcome a problem specifically arising in the computer network (or other technological) realm. The Examiner disagrees. The DDR Holdings, LLC v. Hotels.com Federal Circuit decision states, "But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet.  Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."-(see pg. 20). 
Applicant's claims seek to address a problem that existed and continues to exist outside of the realm of the technology associated with the additionally recited elements.  The proposed solution is one that could have been implemented directly by a human performing analogous functions by hand and/or with the assistance of a general purpose computer applied to facilitate the functions at a high level of generality or with the assistance of additional elements performing well-known, conventional functions.  In Applicant's claims, the central processor could be substituted with a human user and the DDR Holdings, LLC v. Hotels.com decision.  In the DDR Holdings decision, the manner in which the network itself operated was changed to improve network operations.  There is no actual improvement made to the operations or physical structure of the additional elements claimed in the instant application.
103
Applicant’s arguments are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, generating, obtaining, and providing limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** .The limitations receiving, generating, obtaining, and providing under their broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components.  That is, other than recited, user interface, processors and medium nothing in the claim element precludes the step from practically being managing personal behavior and being managing personal behavior or relationships or interactions between people. Accordingly the claims recite an abstract idea.
The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, API, navigation server, user interface, processors and medium. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
(non-transitory computer readable medium, user interface, API, navigation server and processors)
The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: merely using a computer as a tool to perform an abstract idea. The claims do not include additional elements 
Dependent claims 11 describe a local memory; dependent claim 13 describes a digital map; but these elements do not result in a integration into a practical application. The remaining limitations further narrow the abstract idea and do nothing to remedy the deficiencies. Accordingly the claims 1-9 and 11-20 are not patent eligible.	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14, recite the limitation, “obtaining, from a third-party provider of a separate ride service application via a ride service application programming interface (API)…” It is unclear who the ride service application is separated from. Is it separated from the third-party or a ride service or a user? For the purposes of Examination, the Examiner is interpreting, “obtaining, from a third-party provider of a service application via a ride service application programming interface (API)…” as meeting the limitation of the claim. Appropriate Correction is required. 
The dependent claims inherit the deficiencies and are rejected for the same reasons. 
Claims 2, 8, 12, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Applicant’s claim 2 and 15 recite limitations regarding, “wherein an endpoint of the other segment of the route is the pick-up location for the ride”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of Examination, the Examiner is interpreting, “wherein an endpoint of the segment of the route is the pick-up location for the ride” as meeting the limitations of the claim. Appropriate Correction is required. 
Claim 8, 12, 15 and 20 contain similar deficiencies and is rejected for the same reason. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 12-16 and 18-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Tulabandhula U.S. Pre-Grant Publication No. 2017/0357914 A1 in view of Perry et al. U.S. Pre-Grant Publication No. 2013/0290040 A1 in further view of in further view of Glaser U.S. Pre-Grant Publication No. 2018/0308064
As per Claims 1 and 14, receiving, via a user interface, a request to obtain travel directions to a destination (see para. 38 and 43);

obtaining, from a third-party provider of a ride service, of a ride service application via a ride service application program, an indication of a ride to traverse a first segment of the route between a pick-up location and a drop-off location, the ride service defining a first mode of transport (see para. 45 and 47), including invoking the ride service system to transmit a request for the ride with an indication of rider identification information for a user  (see para. 81) and the pick-up location to the ride service application (see para. 81 and 37-38) and receiving a response to the request from the ride service application including at least one of: types of ride services available, or an estimated price for each type of ride service (see para. 82);
obtaining travel directions from a navigation server (see fig. 1), to traverse another segment of the route using a second mode of transport different from the first mode (see para. 45 and 47); and
providing an indication of the generated multi-modal directions via the user interface (see para. 45 and Fig. 4).
Tulabandhula does not explicitly teach a ride service API and using said API to perform a booking. Perry describes this at para. 9 and 27. Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the (API of Perry) for the ride service application of Tulabandhula. Further, the simple substitution for one known element for another producing a predictable result renders 
Tulabandhula does not explicitly teach the limitation taught by Glaser including retrieving the navigation directions to traverse the second segment of the route using the second mode of transport from a navigation server operated separately and independently of the third-party provider of the ride service (see para. 35); It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Tulabandhula and Perry to include the teachings of Glaser to provide directions to a service provider on a trip, as taught by Glaser.
As per Claim 2, Tulabandhula in view of Perry in further view of Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches wherein an endpoint of the other segment of the route is the pick-up location for the ride (see fig. 4); the method further comprising:
determining an estimated time when a user reaches the pick-up location in accordance with the obtained travel directions for the second segment (see para. 9);
wherein obtaining the indication of the ride from the third-party provider includes requesting that the ride begin at the estimated time, at the pick-up location (see para. 76).
As per Claims 3 and 15, Tulabandhula in view of Perry in further view of Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches wherein generating the multi-modal travel directions includes:

As per Claims 4 and 16, Tulabandhula in view of Perry in further view of Glaser teaches the method of claim 3 as described above. Tulabandhula further teaches wherein generating the multi-modal travel directions includes using an optimization technique to minimize an overall price of travelling to the destination (see para. 66).
As per Claims 6 and 18, Tulabandhula in view of Perry in further view of Glaser teaches the method of claim 3 as described above. Tulabandhula further teaches wherein obtaining the respective indications for the plurality of candidate rides includes obtaining the respective indications from a multiplicity of providers of ride service (see para. 9 and 76)
As per Claims 7 and 19, Tulabandhula in view of Perry in further view of Glaser teaches the method of claim 3 as described above. Tulabandhula further teaches obtaining, by the one or more processors, user data related to at least one of (i) preferred providers of ride services or (ii) preferred mode of transport (see para. 9 and 44);
wherein selecting the ride from the plurality of candidate rides includes selecting the ride in view of the obtained user data (see para. 50).
As per Claims 11, Tulabandhula in view of Perry in further view of Glaser teaches the system of claim 1 as described above. Tulabandhula does not explicitly teach the limitation taught by Glaser retrieving the navigation directions to traverse the second segment of the route using the second mode of transport using cached map data 
As per Claims 8 and 20, Tulabandhula in view of Perry in further view of Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches wherein obtaining the navigation directions to traverse the other segment of the route includes obtaining walking directions to the pick-up location or walking directions from the drop-off location (see fig. 4) 
As per Claim 9, Tulabandhula in view of Perry in further view of Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches obtaining the indication of the ride includes:
selecting the pick-up location in view of at least one of (i) traffic, (ii) one-way streets, or
(iii) cost, (see para. 49) and
specifying the selected pick-up location to the third-party provider of the ride service when obtaining the indication of the ride (see para. 33).
As per Claim 12, Tulabandhula in view of Perry in further view of Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches wherein obtaining the navigation directions to traverse the other segment of the route using the second mode of transport includes obtaining one of driving directions, walking directions, or public transport directions (see fig. 4).
As per Claim 13, Tulabandhula in view of Perry in further view of Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches wherein .

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tulabandhula U.S. Pre-Grant Publication No. 2017/0357914 A1 in view of Perry et al. U.S. Pre-Grant Publication No. 2013/0290040 A1 in further view of in further view of Glaser U.S. Pre-Grant Publication No. 2018/0308064 and Glaser U.S. Patent No. 10,082,793 B1
As per Claims 5 and 17, Tulabandhula in view of Perry in further view of Glaser teaches the system of claim 3 as described above. Tulabandhula does not explicitly teach the limitation taught by Glaser wherein generating the multi-modal travel directions includes using an optimization technique to minimize an overall time of travelling to the destination (see Col. 11 lines 24-30). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system Tulabandhula to include the teachings of Glaser to find the shortest distance for a user itinerary, as suggested by Glaser
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TONYA JOSEPH/Primary Examiner, Art Unit 3628